Title: 27th.
From: Adams, John Quincy
To: 


       I went with Pickman, Amory Stacey and Putnam to Salisbury, to see a vessel launch’d: She stuck as she went off. We dined there but the party was very far from being agreeable. A. Orne, is an habitual debauchee, who at the age of five or six and twenty has brought upon himself the infirmities of old age. He is one of those human beings whom to see is to despise. The description in the choice of Hercules beautifully expresses the character.
       At about five in the afternoon, I return’d with Pickman and Putnam, to Newbury-Port, and from thence walk’d up to Little’s; where we found Thompson and Sawyer: we pass’d the evening agreeably; and much more to our Satisfaction than we could have done with those other Lads whom we left at Salisbury.
       
        “Vast Happiness enjoy thy gay Allies!
        A Youth of Follies; an old age of Cares:
        Young, yet enervate; old yet never wise;
        Vice wastes their vigour, and their Mind impairs.”
       
      